Citation Nr: 0511437	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-14 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for residuals of frostbite of the feet.

2.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for residuals of a low back injury.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to an increased rating for a fungus disorder 
of the feet, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision rendered by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In March 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting in Las Vegas, Nevada.  
A transcript of the hearing has been associated with the 
claims folder.  


REMAND

The veteran submitted several requests for extensions of time 
to gather additional evidence in support of his appeal.  In 
March 2004, he submitted a request to the RO for a period of 
90 days to gather additional evidence.  Additional requests 
for extensions of time were received by the Board in June 
2004 (a request for a 90 day extension), September 2004 (a 
request for a 120 day extension), and October 2004 (a request 
for a 6 month extension).  In a recent letter received from 
the veteran in March 2004, the veteran has again asked for an 
extension of time to obtain evidence.  However, he has not 
identified a particular length of time for the requested 
extension.

The veteran argues that the case has not been fully 
developed.  In an effort to assist the veteran in the 
development of his claim and to expedite the adjudication of 
his appeal, the Board has reviewed the claims folder and 
determined that further evidentiary development is required.  
The veteran has submitted a March 2005 statement from a VA 
physician's assistant indicating that he was receiving VA 
medical treatment for several conditions including chronic 
knee pain, chronic low back pain, and chronic foot pain.  
However, the most recent VA clinic record documenting 
treatment for these disabilities is dated in March 2003.  On 
remand, the RO should ensure that all pertinent VA medical 
records are obtained and associated with the claims folder.  

The Board is also of the opinion that a VA examination would 
be probative in ascertaining the etiology of the veteran's 
claimed bilateral knee disability.  In this regard, the Board 
notes that the service medical records indicate that the 
veteran sustained a football injury prior to his active 
service.  During service, he complained of a strain type 
injury to his right knee.  X-ray examination was negative.  
Subsequent service medical records are silent for any 
additional complaint, treatment, or diagnosis of a knee 
disorder.  On remand, the veteran should be afforded a VA 
examination to determine the relationship, if any, between 
the veteran's active military service and any currently 
diagnosed knee disability.

In addition to the foregoing, the Board is of the opinion 
that a VA examination would be probative in ascertaining the 
severity of the veteran's service-connected fungal infection 
of the feet.  In this regard, the Board notes that the 
medical evidence of record is inadequate for rating purposes, 
as it does not address his symptoms in the context of the 
revised rating criteria for skin disabilities effective from 
effective from August 30, 2002.  67 Fed. Reg. 49,590-49,599 
(July 31, 2002) (now codified as amended at 38 C.F.R. 
§ 4.118). 



Based on the discussion above, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:

1.  A letter should be sent to the 
veteran asking him to submit any 
pertinent evidence in his possession, to 
include any medical records, not already 
of record, pertaining to treatment or 
evaluation of his residuals of frostbite 
of the feet, residuals of a low back 
injury, knee disability, and/or fungus of 
the feet, or provide the identifying 
information and any necessary 
authorization, to enable the RO to obtain 
the medical records on his behalf.  

2.  The RO should obtain copies of all 
records pertaining to treatment or 
evaluation of his residuals of frostbite 
of the feet, residuals of a low back 
injury, bilateral knee disability, and/or 
fungus of the feet from the Las Vegas, VA 
Medical Center (VAMC) from March 2003 to 
the present.

3.  The RO should also arrange for the 
veteran to be afforded a VA examination 
by an appropriate VA physician to 
determine the etiology of the veteran's 
claimed knee disabilities.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing.  The claims folder must be made 
available to and be reviewed by the 
examiner.  

The examiner should identify any 
objective evidence of the claimed knee 
disorders.  Based upon the examination 
results and the claims folder review, the 
examiner should provide an opinion with 
respect to each currently present left 
knee disorder as to whether it is at 
least as likely as not that the disorder 
originated during the veteran's active 
military service or is otherwise 
etiologically related to service. 

For each right knee disorder found to be 
currently present, the examiner should 
answer the following questions. 

Is at least as likely as not that 
the disorder was present in service 
and if so, did the disorder clearly 
and unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

With respect to any currently 
present right knee disorder which 
the examiner believes was not 
present during military service, is 
it at least as likely as not that 
the disorder is etiologically 
related to the veteran's military 
service?

The supporting rationale for all opinions 
expressed must also be provided.

4.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to assess the 
current severity of his service-connected 
fungal infection of the feet.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing.  The claims 
folder must be made available to and be 
reviewed by the examiner.  All findings 
should be reported in detail.  

The examiner should identify the location 
of all demonstrated lesions and assess 
the percentage of the body involved and 
the percentage of exposed surfaces 
involved.  The examiner should 
specifically identify any ulceration, 
exfoliation, crusting, and systemic or 
nervous manifestations.  The examiner 
should also indicate whether the disorder 
requires systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs and if so the 
frequency of such therapy.  

The examiner should also provide an 
opinion concerning the impact of this 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

5.  Thereafter, the RO should review the 
claims folder and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  The RO should also undertake any 
other development it determines to be 
warranted.

7.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of the record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




